                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF NEW YORK


United States of America,

                   Plaintiff,

            v.                                       Civil Action No. 8:19-CV-265 (CFH)

One 24-Foot Hydro Yacht, hull no.
YCU00082K141024 and one aluminum beam                FINAL ORDER OF FORFEITURE
boat trailer,

                   Defendant.

           THIS COURT having before it the signed Settlement Agreement of the parties to the

above-referenced action, and the parties having agreed to its term as indicated by their signatures,

it is hereby,

           ORDERED that all property at issue in this action shall be forfeited to the United States

of America, and it is further;

           ORDERED that the United States shall credit $15,000 toward claimant’s money judgment

in the Eastern District of New York in United States v Kenneth Cree, No. 08-CR-916, and it is

further;

           ORDERED that all parties shall bear their own fees, costs, and expenses, and it is further;

           ORDERED, that this Court shall retain jurisdiction for the purposes of enforcing the terms

of the Settlement Agreement, and it is further;

           ORDERED, that the Clerk of this Court shall enter a judgment of forfeiture in accordance

with the terms of this Order.

         August 5
Dated: ______________, 2019                             ________________________
                                                        Hon. Christian F. Hummel
                                                        United States Magistrate Judge
